                         Case 19-26821-PGH       Doc 43     Filed 04/08/20    Page 1 of 2




           ORDERED in the Southern District of Florida on April 7, 2020.




                                                               Paul G. Hyman, Jr.,Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                     FORT LAUDERDALE DIVISION
                                          www.flsb.uscourts.gov

          In re:                                                    Case No: 19-26821-PGH
                                                                    Chapter 13
          KATRINE LYNN VALENTINO,
                    Debtor.       /

                         ORDER GRANTING DEBTOR’S MOTION TO TOLL (DE 31)

                   THIS MATTER came to be heard on April 6, 2020 at 1:00 PM, upon Debtor’s Motion to

          Toll (DE #31; the “Motion”). The Court, having reviewed the Motion, no one having appeared in

          opposition, finds that good cause exists to grant the Motion. It is so ORDERED:

                   1.   The Motion is GRANTED.
                Case 19-26821-PGH        Doc 43       Filed 04/08/20   Page 2 of 2




       2.   The Trustee’s potential claim to the $3,200.00 repaid as a loan, pre-petition, from the

            Debtor to her wife’s parents, Christine Fox and Drew Fox is tolled during the

            pendency of this Chapter 13 case.

                                                ###

Submitted by:

Chad Van Horn, Esq.
Florida Bar No. 64500
VAN HORN LAW GROUP, P.A.
330 N Andrews Ave., Suite 450
Fort Lauderdale, FL 33301
Telephone: (954) 765-3166
Facsimile: (954) 756-7103
Email: Chad@cvhlawgroup.com

Chad Van Horn, Esq. is hereby directed to provide a conformed copy of this Order to all parties-
in-interest and to file a Certificate of Service as to same.
